Title: To James Madison from David Porter, 21 September 1810
From: Porter, David
To: Madison, James


Sir,
Chester Sept. 21st. 1810
I have the honor to state to you that I have received letters from N Orleans informing me of the resignation of the Marshall of that District. A number of applications will no doubt be made for the office and as I have had cause to attend the District court of that place on important trials for some time past, and have been an eye witness of the proceedings there, I take the liberty to state the impossibility of Justice being Administered there so long as the marshall is any other than an American in principle.
While the Marshall is a frenchman there will be allways a large Majority of frenchmen on the Juries and a frenchman can never be convicted however heinous his crime, for the truth of this assertion I beg leave to refer you to the trials of Jean Marie Arbo a Pirate, Batigue for Piracy, Aury for Smugling slaves into the Territory, and Branquet for the same offence.
Excuse me sir for the liberty I have taken and accept assurances of my high respect and consideration. I have the honor to be Your Obedient Humble servant
D Porter of the U. S. Navy
 